In my opinion the criticisms indulged as to the oral charge of the court are not well founded. The charge, when considered as a whole, and it must be so considered, properly states the law of self-defense and the rules of evidence incident thereto. Error should not be predicated upon this oral charge which appears to the writer as being fair, explicit, and free from prejudicial error.
There was no error in refusing the written charge referred to in the opinion of SAMFORD, J. This charge is involved argumentative. Moreover, the propositions of law attempted to be stated therein were fairly and substantially covered by the oral charge of the court.
I am of the opinion that the judgment appealed from should not be reversed for the reasons stated in the opinion.